Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 5, 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwant (Pub No. 20190035101) and further in view of Breed (Pub No. 20070005609). 
Regarding claim 1, Kwant discloses a road marking determining apparatus (Fig. 1), comprising: an image capturing device configured to obtain image data of a road (Para. 43: vehicle camera system capture image 301); a first neural network (Para. 44: Machine learning network -CNN); wherein the image capturing device is configured to provide the obtained image data to the first neural network (Para. 34: Lane mark detection by the neural network based on the image) and wherein the neural network is configured to extract features in the obtained image data, wherein the extracted features are associated with the road marking (Para. 45: Image 301 analyzed by the neural network and extract high-level features of the detected lane- lane feature type), wherein the neural network is configured to provide the extracted features and configured to determine the road marking based on the provided features of the neural network (Para. 45-46: lane feature extract and determine the road marking based on the provided features) & (Para. 47 & 62: Neural network to detect lane lines).  
Kwant is silent regarding the vehicle system using first and second neural network to determine the road marking.
One neural network used to identify an object and a second neural network can be used to determine the position of the object or its location) & (Para. 114-116 & Para. 222: determine the lane boundaries/ Marking).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the vehicular communication system by using multiple neural network of Breed’s disclosure with the vehicle lane detection system, as taught by Kwant. Doing so would have resulted in effectively using multiple neural network to identify lane marking for safely automatic driving. 
Regarding claim 4, Kwant discloses the image capturing device is a camera (Para. 43: Vehicle Camera). 
Regarding claim 5, Claim 5 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 6, Note the rejection set forth above of claim 5, Kwant further discloses a vehicle with a processor (Para. 95 & 98).
Regarding claim 13, Kwant discloses a vehicle body on which the apparatus is installed (Fig. 1: Vehicle-101).
Claims 7, 10, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwant (Pub No. 20190035101) and further in view of Ning (Pat No. 9760806). 
Regarding claim 7, Kwant discloses method for determining a road marking on a road comprising the following steps: obtaining image data of a road (Para. 43: vehicle camera system capture image 301); extracted features which are associated with the road marking, in the obtaining image data by a convolutional neural network  (Para. 45: Image 301 analyzed by the neural network and extract high-level features of the detected lane- lane feature type) & (Para. 46-47 & 62: Neural network to detect lane lines);
determine by the neural network, the road marking from the extracted features of the obtaining image data (Para. 45-46: lane feature extract and determine the road marking based on the provided features) & (Para. 47 & 62: Neural network to detect lane lines).  
Kwant is silent regarding providing a long short-term memory (LSTM) with the features of the obtained image data extracted by the convolutional neural network (CNN).
In a similar field of endeavor, Ning discloses providing a long short-term memory (LSTM) with the features of the obtained image data extracted by the convolutional neural network (CNN) (Col. 1 Line 58-67: Convolutional neural network using long short-term memory with the features of the image data) & (Col. 2 Line 45-56 & Line: 62-65: Road line recognition).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the deep learning neural network of Ning’s disclosure with the vehicle lane detection system, as taught by Kwant. Doing so would have resulted in effectively using multiple neural network to identify lane marking for providing driving assistance. 
Regarding claim 10, Kwant is silent regarding the convolutional neural network and the long short-term memory are trained together.
Ning disclosesthe convolutional neural network and the long short-term memory are trained together (Col. 1 Line 58-67: Convolutional neural network using long short-term memory).
At the time of filling, it would have been obvious to use long short term memory with 
Regarding claim 11, Claim 11 corresponds to claim 7 and is analyzed accordingly.
Regarding claim 12, Kwant discloses computer program element is stored (Para. 99).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kwant (Pub No. 20190035101), in view of Breed (Pub No. 20070005609) and further in view of Ning (Pat No. 9760806). 
Regarding claim 2, Kwant discloses the first neural network (20) comprises a convolutional neural network (CNN) (Para. 39: CNN).
Kwant is silent regarding the second neural network comprises a long short-term memory (LSTM).
Ning discloses the second neural network comprises a long short-term memory (LSTM) (Col. 1 Line 58-67: Convolutional neural network using long short-term memory).
At the time of filling, it would have been obvious to use long short term memory with convolutional neural network for finding lane for driving assistance. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwant (Pub No. 20190035101), in view of Breed (Pub No. 20070005609) and further in view of Karanam (Pub No. 20130202155). 
Regarding claim 3, Kwant is silent regarding the obtained image data comprises at least two consecutive images, which have been captured at different times, and each one of the images show only a part of the road marking.  
	Karanam discloses the obtained image data comprises at least two consecutive images, which have been captured at different times, and each one of the images show only a part of the First image and second image shows lane mark parts. Para. 37: Plurality of images taken at different time).  
	At the time of filling, it would have been obvious to use different image frame at different to determine the lane mark for driving assistance. 
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwant (Pub No. 20190035101), in view of Ning (Pat No. 9760806) further in view of Karanam (Pub No. 20130202155).
Regarding claim 8, Kwant is silent regarding the obtained image data comprises at least two consecutive images, which have been captured at different times.
	Karanam discloses the obtained image data comprises at least two consecutive images, which have been captured at different times (Para. 9: First image and second image shows lane mark parts. Para. 37: Plurality of images taken at different time).  
	At the time of filling, it would have been obvious to use different image frame at different to determine the lane mark for driving assistance. 
Regarding claim 9, Kwant is silent regarding each one of the consecutive images show only a part of the road marking.  
Karanam discloses each one of the consecutive images show only a part of the road marking (Para. 9: First image and second image shows lane mark parts).
	At the time of filling, it would have been obvious to use different image frame at different to determine the lane mark for driving assistance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648